DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims filed 10/20/20. Claims 1-41 are canceled. Claims 42-61 are pending and claim 42 is the independent claim.
3. This application is a divisional of U.S. Application Serial No. 15/921,219, filed on March 14, 2018, now US 1555664, which is a continuation of International Application No. PCT/US2016/051750, filed on September 14, 2016.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. Claims 42, 44, 47, 52, 54 and 57 are rejected under 35 U.S.C. 102a2 as being anticipated by Kurtz et al. (US 5784432; hereafter Kurtz).



a photodiode array comprising a plurality of photodiodes representing a plurality or pixels [column 13 lines 34, multi-pixel photodetector 28: pixels 52, figure 6, column 13 lines 52-55], each pixel having a pixel width [column 7 line 20, 25 micron pixel size, therefore width], and wherein the fiber diameter is smaller than the pixel width [25 micron pixel width, column 7 line 20; 10 micron width/diameter of the fiber, column 14 lines 65-67; therefore the fiber diameter is smaller than the pixel width].
 wherein the central scintillating optical fiber of each of the optical fiber modules is focused to a radiation source to be located at a fixed distance away from the radiation detector [Fig 1].

Regarding claim 44 and 54, Kurtz discloses the radiation detector of claim 42, wherein the longitudinal axis of each fiber is aligned with a propagation axis of a ray of radiation emanating from the radiation source [see figure 3, column 10 lines 1-10, each fibers in the middle bundle 22 is aligned with the axis of radiation from the radiation source 10].

Regarding Claim 47, Kurtz discloses the radiation detector of claim 42, wherein the fiber optic array plate has a thickness from about 1.5 cm to about 5 cm [column 17 lines 16-17, each with a cross sectional dimension of 27.4 mm by 1.7 mm, which is 2.74 cm to 0.17 cm, therefore 2.74 cm thick for each bundle/array].

Regarding Claims 52, 53 Kurtz discloses the radiation detector of claim 1, wherein each pixel of the photodiode array directly contacts a plurality of fibers [column 17 lines 16-26; a plurality of output faces from the bundle of the fiber optics are attached to the detector, which are diodes, abstract, linear diode photodetectors; column 10 lines 52-58; the detector comprising 27 micron pixels; column 14 lines 65-67 disclose a 10 micron width/diameter of the fibers; therefore as a bundle, there would be at least 2 fibers to each pixel, therefore a plurality of output faces from a plurality of fibers contacting each pixel within the area of the fiber bundles].

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. Claims 43, 45, 46, 48, 55-61 are unpatentable over Kurtz in view of Karellas (US 5864146)

Regarding Claims 43, 45, 46, 55-61, Kurtz discloses the plurality of scintillating fibers are clustered in blocks [bundles 22, column 11 lines 18-35].

Kurtz fails to explicitly disclose where the fibers of each fiber block is aligned to a unique portion of the radiation source beam (claim 55-60); the radiation source emits a fan beam having a right portion and a left portion, and the fiber optic array comprises a first block of scintillating fibers aligned toward the right portion of the fan beam and a second block of scintillating fibers aligned toward the left portion of the fan beam (claim 45, 46); a sheet of metal or opaque septa between each of the blocks (claim 61).

Karellas teaches a radiation detector [abstract] comprising the fibers of each fiber block is aligned to a unique portion of the radiation source beam [fan beam 840, column 24 lines 1-9, figure 23; fiber sensors 630 arranged permanently with respect to fan beam 640 therefore the left part of the sensor aligned to the left side of the fan portion 
It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify Kurtz with the teaching of Karellas for the purpose of improving accuracy and precision within the device [Karellas, column 1 line 39] and the use of a sheet of metal in order to improve efficiency [Karellas, column 10 lines 17-18], since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.

Regarding Claim 48, Kurtz discloses the radiation detector of claim 1, wherein the fiber optic array [220, figure 7, column 16 lines 1-18] has a top surface and a bottom surface that contacts the photodiode array [bottom surface at detector 28, which is a photodiode array as disclosed above in claim 1] further comprising a metal disposed 

Kurtz faiis to explicitly disclose a metal plate or sheet.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kurtz with the teaching of using a sheet of metal in order to improve efficiency (Karellas, column 10 lines 17-18), since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.

Kurtz fails to explicitly disclose the metal sheet is a low~Z metal.
Karellas teaches a low Z metal of copper or aluminum [column 21 lines 64-65, aluminum or copper absorbs x-rays].

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kurtz with the teaching of Karellas for the purpose of absorbing radiation (Karellas, column 21 lines 64-85).

Regarding claim 51, Kurtz discloses the detector of claim 1 but fail to explicitly disclose the material of the fiber.

Karellas teaches using plastic as the material for the fiber [col 21 lines 39-56].



10. Claim 49 is unpatentable over Kurtz in view of Shapanus et al. (US 5886783, hereafter Shapanus).

Regarding Claim 49, Kurtz discloses the radiation detector of claim 1 and further discloses wherein the fiber optic array [220, figure 7, column 16 lines 1-18] has a top surface having a first surface area, see figure 7, and a bottom surface having a second surface area, see figure 7, and the bottom surface contacts the photodiode array, part of 28, figure 7],

Kurtz fails to explicitly disclose wherein the first surface area is less than the second surface area.

Shapanus leaches a detector [abstract, column 3 lines 2-3] wherein a fiber optic array [34, column 10 lines 40-43] comprise a top surface area [figure 12, left, light entering from probes] and a second bottom surface area that contacts the detector [detector 130, column 18 line 5) wherein the first surface area is less than the second surface area [see figure 12].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884